Title: To John Adams from Robert J. Evans, 14 June 1819
From: Evans, Robert J.
To: Adams, John


				
					Honoured Sir,
					Philadel. June 14. 1819.
				
				Be pleased to accept my thanks for your valuable letter. The important observations contained in it, I intend to incorporate in a future communication to the Editors of the National Intelligencer—If any thing further should occur to you as a subject equally important with any that can engage the serious attention of this Nation it would be esteemed a great favour, if you would indulge me with it.With sincere desires for your happiness / I am most respectfully / Your fellow citizen
				
					Robert J Evans
				
				